DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang (US 20190251612).
Claim 1: A processor (Fang paragraph 0210 and Figure 11, processor) comprising: one or more circuits to identify one or more objects in an input image by using one or more generative adversarial networks (GANs) to generate a synthetic version of the input image (Fang paragraph 0130 and Figure 5C, input image of fashion items; Fang paragraphs 0123 & 0136-0137, GAN-generated synthesized images) and to generate one or more labels corresponding to the one or more objects within the synthetic version of the input image (Fang paragraph 0088, identify items).
Claim 2: The processor of claim 1 (see above), wherein to generate the synthetic version of the input image, a generator network of the GAN is to:
determine an optimized latent code (Fang paragraphs 0123 & 0203, optimized latent code generation) that, when input into the generator network, causes the generator network to generate the synthetic version of the input image (Fang paragraphs 0123 & 0136-0137, GAN-generated synthesized images).
Claim 6: The processor of claim 2 (see above), wherein the generator network of the GAN is further to:
use the optimized latent code (Fang paragraph 0123, optimized latent code generation) as an input to generate the synthetic version of the input image (Fang paragraph 0123, GAN-generated synthesized images) and the one or more labels corresponding to the one or more objects within the synthetic version of the input image (Fang paragraph 0088, identify items).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 & 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fang in view of Madani (US 20200167608).
With respect to claim 12, Fang discloses:
Claim 12: A method comprising:
identifying one or more objects in an input medical (see secondary reference below) image by using one or more generative adversarial networks (GANs) to generate a synthetic version of the input medical (see secondary reference below) image (Fang paragraphs 0123 & 0136-0137, GAN-generated synthesized images) and to generate one or more labels corresponding to the one or more objects within the synthetic version of the medical (see secondary reference below) image (Fang paragraph 0088, identify items).
Fang discloses the application of GAN networks to image processing, but does not expressly disclose the application of GAN networks to the processing of specifically medical images.
Madani discloses (Madani Title and Abstract, GAN network processing of medical images) the application of GAN networks to the processing of medical images.
Fan and Madani are combinable because they are from the field of GAN network image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the GAN network of Fan to other known types of images such as medical images.
The application of an image processing arrangement to one known type of image to process another known type of image would be an example of a substitution of equivalents known to one of ordinary skill in the art.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to combine Fan with Madani to obtain the invention as specified in claim 12.
Applying these teachings to claims 13 & 17:
Claim 13: The method of claim 12 (see above), wherein to generate the synthetic version of the input medical image, a generator network of the GAN is to:
determine an optimized latent code (Fang paragraphs 0123 & 0203, optimized latent code generation) that, when input into the generator network, causes the generator network to generate the synthetic version (Fang paragraphs 0123 & 0136-0137, GAN-generated synthesized images) of the input medical (Madani Title and Abstract, GAN network processing of medical images) image.
Claim 17: The method of claim 13 (see above), wherein the generator network of the GAN is further to:
use the optimized latent code (Fang paragraph 0123, optimized latent code generation) as an input to generate the synthetic version of the input medical (Madani Title and Abstract, GAN network processing of medical images) image (Fang paragraph 0123, GAN-generated synthesized images) and the one or more labels corresponding to the one or more objects within the synthetic version of the input medical image (Fang paragraph 0088, identify items).
Allowable Subject Matter
Claims 8-11 & 19-22 are allowed.
Claims 3-5, 7, 15-16, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3 & 14 (and dependent claims 4-5 & 15-16), the art of record does not teach or suggest the recited arrangement of an inverse optimization process in conjunction with the recited arrangement of using generative adversarial networks to generate synthetic images.
With respect to claims 7-8 & 18-19 (and dependent claims 20-22), the art of record does not teach or suggest the recited arrangement of a generator network and two discriminator networks in conjunction with the recited arrangement of using generative adversarial networks to generate synthetic images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim, Madani (US 20190198156), Wu, and Jaipuria disclose examples of generative adversarial network image synthesis.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663